73 F.3d 359NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Robert Lewis MORGAN, Claimant-Appellant,andONE 1990 INFINITI M30 AUTOMOBILE, Vehicle Vin #JNKHF14C8LT003032, Defendant.
No. 95-2513.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Dec. 27, 1995.

Robert Lewis Morgan, Appellant Pro Se.  Stephen Aubrey West, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order granting the Government's motion for reconsideration and granting in full the Government's motion for recovery of the costs incurred during the forfeiture of Appellant's automobile.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  United States v. Morgan, No. CA-94-583-5-MC (E.D.N.C. June 8, 1995);  see 28 U.S.C.A. Secs. 1920, 1921(a)(1) (West 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED